Citation Nr: 9905651	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.  



REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
February 1970.


This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1993 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of a right wrist injury.  The 
veteran appealed the decision to the Board.  In August 1995, 
the Board remanded the case to the RO for additional 
development.  Subsequently, in a September 1997 decision, the 
Board denied the claim.  

The veteran filed a timely appeal of the issue to the United 
States Court of Veterans Appeals (Court).  In October1998, 
while the case was pending at the Court, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
September 1997 decision and requested that the issue be 
remanded for further development and readjudication.  In an 
order issued that same month, the Court granted the Motion 
and vacated the Board's September 1997 decision.  

The Board notes that in a January 1999 statement, the 
veteran's attorney addressed numerous issues, including the 
issue of entitlement to service connection for residuals of a 
right wrist injury.  However, that issue (service connection 
for residuals of a right wrist injury) is the only one 
presently before the Board; the other issues are beyond the 
scope of the joint motion and Court Remand and will not be 
addressed herein.  If the veteran wishes to raise additional 
claims, he must do so with the RO.  


REMAND

The veteran asserts that he injured his right wrist during 
the same incident in which he was shot in the left wrist.  He 
jumped out of a dump truck and landed on the right wrist.  He 
informed the medics that he heard a pop in his right wrist, 
but he was told it was just a sprain.  Service medical 
records did not document such an injury; however, since it is 
claimed to have occurred during combat, and it is documented 
that the veteran served in combat, 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) apply.  Nonetheless, conceding the 
plausibility of the injury, the Board denied the claim 
because the veteran had not presented any competent evidence 
of a nexus between his reported injury in service and his 
current right wrist disorder.  

During the course of development involved in this case, the 
veteran related that a "Dr. Vischick," an orthopedic 
surgeon, had told him that his right wrist had a break in it 
that was over 20 years old.  The Board remanded the case to 
the RO in August 1995 to obtain this evidence.  The veteran 
was clearly advised that this evidence was necessary in order 
for his claim to be well grounded.  He was also advised that 
he could submit lay affidavits supporting his contention that 
the right wrist injury actually occurred.  The RO was 
directed to obtain the names and addresses of all medical 
care providers, including Dr. Vischick, and obtain complete 
clinical records of such treatment.  The RO sent a statement 
to the veteran, and he responded that he had not had any 
other treatment except at the VA hospital in Albuquerque.  
Treatment reports from the VA facility in Gallup, New Mexico 
were obtained and the RO denied the claim in March 1996.  The 
veteran responded in a letter dated in March 1996 that he was 
never treated at the Gallup VAMC for a right wrist injury.  
He had been treated at the Rehoboth McKinley Christian 
Hospital in Gallup following his surgery as requested by the 
VAMC in Albuquerque.  In November 1996, the RO again denied 
the claim.  The veteran again responded to the RO in a letter 
repeating that Dr. Vischick had operated on the wrist and 
that the rest of his medical records were in Albuquerque.  
The Board denied the claim because, despite the veteran's 
assertions regarding statements made by Dr. Vischick, none of 
the VA medical reports indicated that such a statement had 
been made and the evidence did not show a nexus between a 
current right wrist disorder and an in-service injury.  

In the Motion, the parties noted that there had been no 
attempt by the RO to inform the veteran that he should submit 
records from the Rehoboth McKinley Christian Hospital in 
accordance with 38 U.S.C.A. § 5103.  It was also noted that 
the veteran be allowed to submit additional evidence in 
support of his claim.

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should provide the veteran 30 
days to submit additional evidence and 
argument in support of his claim.  

2.  The RO should inform the veteran that 
he should submit copies of treatment 
records from Dr. Vischick and the Rehoboth 
McKinley Christian Hospital, and provide 
him assistance in obtaining these records.  
The veteran should also be informed that 
evidence of a nexus is necessary in order 
for his claim to be found well grounded.  
He should be advised that the duty to 
assist is not a one-way street, and that 
he has a corresponding duty to provide 
requested information in a timely fashion.  

3.  Following the completion of the 
foregoing, the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 





addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


